Title: To Alexander Hamilton from Tench Coxe, 19 September 1792
From: Coxe, Tench
To: Hamilton, Alexander



Sir,
Treasury DepartmentRevenue Office, Septemr. 19th. 1792

I have the honor to in-close to you a letter of the 10th Instant this day received from the Supervisor of Virginia, in answer to a letter of the 23d. Ultimo from this Office. The intention of this communication is to place before you the tenor of any instructions to that officer on the subject of the 9th. Section of the Act of May 1792, concerning the duties on Spirits distilled in the United States (which you will find to be conformable with the Ideas which occured in conference with you) and his intentions in consequence of the discretion which it appeared necessary to allow him.
I have the honor to be   with perfect respect, Sir,   your most obedt. Servt.
Tench Coxe,Commissr. of the Revenue
The Secretaryof the Treasury.
